DETAILED ACTION
This Office Action is in response to Applicants Application filed on June 19, 2019.  Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to an apparatus but there is no hardware in the claim to perform the steps.

Claim Objections
Claims 11 and 16 are objected to because of the following informalities:  the word and is missing before the last limitation in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Freiberg et al (hereinafter, “Freiberg”, U.S. Pat. No. 9,639,526).
As per claims 1 and 6, Freiberg discloses a real-time website translation method and apparatus, comprising:
detecting, at a computing device, a native language of the computing device (col. 4, lines 50-55; Freiberg discloses detecting the native language of the computing device);
detecting, at the computing device, a request to load a website on a browser of the computing device (col. 5, lines 15-27: Freiberg discloses a request to view a website on the computing device);
transmitting text from the website, an indication of the native language, and an indication of a website language to a first server (col. 6, lines 27-36; Freiberg discloses transmitting text from native language and website language to the remote service);
receiving, from the first server, the text translated to the native language (col. 6, lines 37-49; Freiberg discloses receiving the translated language); and
displaying the website in the native language (col. 7, lines 5-10; Freiberg discloses displaying the website).
As per claims 11 and 16
detecting, at a first server, a native language of a computing device (col. 4, lines 50-55; Freiberg discloses detecting the native language of the computing device);
detecting, at the first server, a request to load a website on a browser of the computing device (col. 5, lines 15-27: Freiberg discloses a request to view a website on the computing device);
receiving text of the website, an indication of the native language, and an indication of a website language transmitted from the computing device (col. 6, lines 37-49; Freiberg discloses receiving the translated language);
transmitting, to the computing device, the text translated to the native language to be displayed at the computing device  (col. 7, lines 5-10; Freiberg discloses displaying the website).
As per claims 2, 7, 12 and 17, Freiberg discloses:
in which the website language is different from the native language (col. 2, lines 35-43).
As per claims 3, 8, 13 and 18, Freiberg further discloses:
determining the website language (col. 4, lines 63-67 and col. 5,  lines 1-2).
As per claims 4, 9, 14 and 19, Freiberg discloses:
in which the translated text is received via the first server, which receives the translated text from a translation server after transmitting the text from the website, the indication of the native language, and the indication of the website language to the translation server for translation.
As per claims 5, 10, 15 and 20, Freiberg discloses:
in which the detecting, transmitting, receiving, and displaying are performed without user input (col. 2, lines 44-47).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LASHONDA T JACOBS/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        

ltj
December 3, 2020